Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alleyne et al (6,468,274).
	Alleyne et al provides a device and method for treating an intervertebral disc without piercing the disc comprising navigating a treatment element (300 – Figure 38) to the intervertebral disc, contacting the exterior of the disc (Figure 38), applying an energy based treatment to modify a property of the disc (col. 3, lines 45-57, for example).  The device is then removed with the lasting property of collagen shrinkage of the intervertebral disc.
	Regarding claim 2, Alleyne et al disclose treating various disorders, including bulging (i.e. herniated) discs.  See, for example, column 7, lines 20-30.  Regarding claims 3-6, see column 5, lines 36-60 which discloses the use of RF energy to heat tissue as well as a temperature feedback means to control the delivery of energy to tissue based on sensed temperature.  

	Regarding claim 9, Alleyne et al disclose providing bipolar electrodes for treating tissue (col. 3, lines 64-67, for example).  Regarding claims 10 and 12, Alleyne disclose using RF energy to shrink tissue of the disc.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alleyne et al (‘274) in view of the teaching of Harrison et al (2012/0172858).
Alleyne et al fail to disclose providing a cooling fluid to the target tissue, or of providing a second treatment site that is contralateral to the first treatment site along the disc tissue.
Harrison et al disclose an analogous treatment device and method for treating tissue of the intervertebral disc, in particular the nucleus pulposus and/or the annulus fibrosus.  In particular, Harrison et al teach that it is known to provide a cooling fluid to controllably heat the tissue with RF energy.  See, for example, paragraphs [0029-0031].  
To have provided the Alleyne et al method with a step of providing a cooling fluid to control the treatment temperature of the tissue during the procedure would have been an obvious modification for one of ordinary skill in the art in view of the teaching of Harrison et al.  to have further provided the Alleyne et al method with two separate probes to provide a bipolar treatment of tissue would have been an obvious modification for the skilled artisan, particularly since Alleyne et al disclose the use of bipolar treatments and further since Harrison et al disclose using two probes to provide bipolar treatment across a broader range of tissue during treatment.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al (‘858) in view of the teaching of Alleyne et al (‘274).
	Harrison et al provides a method for treating an intervertebral disc comprising navigating a treatment device to the intervertebral disc, applying RF energy to modify a property of the annulus fibrosus and/or nucleus pulposus, and removing the device whereby the treated tissue remains modified.  See, for example, paragraphs [0024-0033].  Harrison et al disclose providing probes to various locations to treat various different maladies of the spine (para. [0025-0026]) but fail to expressly disclose treating the disc tissue without piercing the disc.
	Alleyne et al, as addressed previously, provide an analogous device/method for treating tissue of an intervertebral disc.  In particular, Alleyne et al specifically disclose 
	To have used the Harrison device to treat the disc tissue without penetrating the surface of the disc would have been an obvious consideration for one of ordinary skill in the art, particularly since Alleyne et al fairly teach it is known to treat disc tissue from either an external or an internal location in an analogous procedure and device.
	Regarding claim 2, Harrison et al disclose treating a bulging (i.e. herniated) disc (para. [0112]).  Regarding claims 3-7, see paragraphs [0029-0031] which disclose the use of temperature sensors to control the delivery of RF energy, as well as providing a cooling fluid to maintain temperature of the probe at a desired range.
	Regarding claim 8, Harrison discloses the method as above and further discloses providing two separate treatment elements to two different portions of disc tissue (Figures 13 and 15, for example) in order to treat the disc tissue.  As before, Harrison fails to expressly disclose treating tissue through an exterior of the disc, although Harrison does expressly disclose locating the probe at numerous different locations in and around the disc.
	Alleyne et al, as addressed above, specifically teach that it is known to treat disc tissue with an RF probe that may be either inserted within the disc, or located externally of the disc without penetrating the disc.

	Regarding claims 9 and 13, see Harrison et al Figures 13 and 15 which show the transmission of energy between probes located in contralateral positions with respect to the disc.  Regarding claim 10-12, Harrison et al discloses the use of RF energy and cooling to treat disc tissue, including the reduction of collagen fibers in treating the disc tissue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leung et al (2014/0128861), Underwood et al (6,540,741) and Keith et al (6,689,125) disclose other RF devices for treating intervertebral disc tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 22, 2021